Citation Nr: 1445853	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits in excess of $835.25.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to October 1945.  He died in March 1998.  His widow (hereinafter, "payee") died in February 2011.  The appellant is the son of the Veteran and the payee.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota  


FINDINGS OF FACT

1.  The Veteran died in March 1998 and at the time of his death, he had no pending claims before VA. 

2.  In May 2010 the payee filed a claim for death pension/special monthly pension based upon the need for aid and attendance of another person. 

3.  The payee died in February 2011, prior to the adjudication of her death pension claim.   

4.  The appellant is the son of the Veteran and the payee, is over the age of 23 years, and is not shown to have been permanently incapable of self-support before reaching the age of 18 years.

5.  The appellant paid certain expenses for masses for the payee at St. Mary's and cremation services, for which VA reimbursed him in full.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits in excess of $835.25 have not been met.  38 U.S.C.A. §§ 101, 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA does not apply to claims that turn on statutory interpretation, such as the appellant's claim for accrued benefits.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Therefore, the Board finds that no further discussion of the VCAA is necessary in this case.

Legal Analysis

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2013).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c).  Persons eligible for such payments (which are paid upon the death of the Veteran to the first living person listed) are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent. 38 C.F.R. § 3.1000(a)(1).  They are also payable upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  38 C.F.R. § 3.1000(a)(2). 

The definition of the term "child," means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a), 3.1000(d)(2).

Review of the record shows that in May 2010, subsequent to the Veteran's death, the payee filed a claim for death pension/special monthly pension based upon the need for aid and attendance of another person.  Before the claim was adjudicated by the Agency of Original Jurisdiction, the payee died.  In June 2011 the payee's son, the appellant, filed a claim for accrued benefits based upon the payee's claim for death pension benefits/special monthly pension based upon the need for aid and attendance.  

The appellant is the son of the payee; however, he is over the age of 23 and has not been deemed permanently incapable of self-support.  (There is no birth certificate of record for the appellant.  However, in the June 2011 claim for accrued benefits, the appellant indicated that he was born in December 1944.)  Therefore, the Appellant cannot qualify as a "child" for VA purposes who may be awarded accrued benefits.  Accordingly, he does not have legal standing to recover the entirety of the accrued benefits that he asserts were due to the payee at the time of her death.  38 U.S.C.A. §§ 101(4), 5121; 38 C.F.R. §§ 3.57(a), 3.1000. 

However, accrued benefits may also be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1000(a).

The record reflects that VA reimbursed the appellant for expenses relating to cremation and other expenses to St. Mary's in the amount of $835.25, as reflected in the February 2012 statement of the case.  As reflected in a January 2012 report of general information (VA Form 21-0820) the appellant indicated that the payee paid for her own assisted living expenses using her savings account while she was living; there was no outstanding debt to the facility when she died.  The appellant submitted an email on January 24, 2012, stating that he paid for the payee's cremation services in the amount of $585.25 and for masses in her name, in the amount of $250.00, for a total of $835.25.  He also submitted copies of the checks showing payment.  The appellant has been reimbursed for all last expenses he incurred.  He is not entitled to any additional accrued benefits.

The Board is sympathetic to the appellant and greatly appreciates the Veteran's honorable service to his country.  Unfortunately, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

As described, there is no legal basis for a grant of this claim, and it must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant has no legal basis to claim entitlement to accrued benefits beyond the $835.25 already paid.  As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits in excess of $835.25 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


